IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-76,096-01



                  EX PARTE WILLIAM VIRGIL HODGES, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 1228167 IN THE 230 TH JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of felony driving

while intoxicated (DWI) and was sentenced to twelve years’ imprisonment. He did not appeal his

conviction.

        In his -01 application, the Applicant alleged, inter alia, that his sentence was illegal because

his previous 1984 “conviction” was not available for enhancement purposes because his probation
                                                                                                   2

had never been revoked.1 This Court denied relief, based upon the trial court’s findings of fact and

conclusions of law, on July 20, 2011.

       We now withdraw our prior decision and reconsider the -01 application on our own motion.

After reconsideration, we find that the Applicant’s prior offense was committed on or about

December 30, 1983, the Applicant successfully completed his probation in that case, and that the

Applicant had no other prior DWI convictions other than those listed in the indictment. Therefore,

the Applicant’s sentence in this case is outside of the punishment range allowed for a Class A

misdemeanor.

       Applicant is entitled to relief. State v. Wilson, 324 S.W.3d 595 (Tex. Crim. App. 2010); Ex

parte Sparks, 206 S.W.3d 680 (Tex. Crim. App. 2006). Relief is granted. The judgment in Cause

No. 1228167 in the 230th Judicial District Court of Harris County is set aside, and Applicant is

remanded to the custody of the Sheriff of Harris County to answer the charges set out in the

indictment.2 The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: December 18, 2013
Do Not Publish



       1
         Ground number two in the -01 application alleged that there was an issue with
Applicant’s 1984 DWI conviction in Cause No. 747965 in the County Criminal Court at Law No.
7 of Harris County, Texas. However, the indictment in this case reflects that conviction was
from August 15, 1986. The Applicant does not allege any error concerning the other prior DWI
conviction set out in the indictment.
       2
           The Applicant’s -03 and -04 applications are dismissed as moot.